Exhibit 10.1
Lawson Products, Inc.
Long-Term Incentive Plan
     1. Purpose. The Lawson Products, Inc. Long-Term Incentive Plan (“Plan”) is
designed to promote the interests of the Company by providing long-term
incentive compensation to selected key employees, based on performance
improvements directly related to the appreciation in the value of the Company,
and thereby enhancing the ability of the Company to attract, retain and motivate
such key personnel.
     2. Plan Term. The Company hereby establishes the Lawson Products, Inc.
Long-Term Incentive Plan, as set forth herein, effective as of March 18, 2008.
The Plan shall terminate on the 10th anniversary of that effective date (unless
terminated earlier, by the Board, pursuant to Section 24).
     3. Definitions.
     (a) “Award” means a right to participate in the Plan, as evidenced by the
applicable award agreement provided to a Participant.
     (b) “Board of Directors” or “Board” means the Board of Directors of the
Company.
     (c) “Cause” for the termination of a Participant’s employment means

  (i)   the Participant’s willful or intentional failure to perform the duties
of his employment in any material respect,     (ii)   malfeasance or negligence
in the performance of the Participant’s duties of employment in any material
respect,     (iii)   the Participant’s commission of a felony under the laws of
the United States or any state thereof or any other jurisdiction in which the
Participant resides (whether or not in connection with his employment),     (iv)
  the Participant’s disclosure of material confidential information about the
business of the Company or any of its subsidiaries to any individual or entity,
other than in the performance of the duties of his employment,     (v)   the
Participant’s material violation of any formal written policy adopted by the
Company,     (vi)   the Participant’s knowing certification of any
misrepresentation or false information in any filing by the Company with a
government agency,     (vii)   the Participant’s commission of an act or acts
that result in the imposition of criminal or civil penalties against the Company
by a government agency, or,     (viii)   any other act or omission by the
Participant (other than an act or omission resulting from the exercise by the
Participant of good faith business judgment) which is materially injurious to
the financial condition or the business reputation of the Company or any of its
subsidiaries;

provided, however, that no act or omission by the Participant shall constitute
Cause unless the Company gives written notice thereof to the Participant, and
the Participant fails to remedy such act or omission within seven (7) days after
receiving such notice.
     (d) “CEO” means the Chief Executive Officer of the Company.

 



--------------------------------------------------------------------------------



 



     (e) “Code” means the Internal Revenue Code of 1986, as amended.
     (f) “Compensation Committee” and “Committee” means the Compensation
Committee of the Board of Directors or such other committee as the Board may
designate to administer this Plan.
     (g) “Company” means Lawson Products, Inc., and any successor corporation or
corporations with or into which Lawson Products, Inc., may be consolidated or
merged and/or its subsidiary companies.
     (h) “Dividend Equivalent” means an amount determined by multiplying the
number of shares of Company stock, if any, subject to an Award by the per-share
cash dividend, or the per-share fair market value (as determined by the
Committee) of any dividend in consideration other than cash, paid by the Company
on its stock.
     (i) “Effective Date” means the date as of which an Award is approved by the
Compensation Committee. At the Committee’s discretion this may be the day of
such approval, or some later date. Effective Dates cannot precede the
Committee’s approval.
     (j) “Goals” means one or more performance indicators as determined by the
Compensation Committee used to evaluate actual Company performance relative to
an Award and to calculate the settlement value of any applicable Awards earned.
Goals may vary from year to year and may include financial and non-financial
factors, including, but not limited to:
(i) earnings before interest, taxes, depreciation and amortization,
(ii) revenue, (iii) sales, (iv) earnings per share, (v) funds from operations,
(vi) pretax income before allocation of corporate overhead and bonus,
(vii) budget, (viii) cash flow, (ix) net income, (x) division, group or
corporate financial objectives, (xi) appreciation in or maintenance of the price
of the stock or any other publicly traded securities of the Company,
(xii) dividends, (xiii) total shareholder return, (xiv) return on shareholders’
equity, (xv) return on assets or return on net assets, (xvi) return on
investment, (xvii) internal rate of return, (xviii) attainment of strategic and
operational objectives, (xix) market share, (xx) operating margin, (xxi) profit
margin, (xxii) gross profits, (xxiii) earnings before interest and taxes,
(xxiv) economic value-added models, (xxv) comparisons with a peer group or
various stock market indices, (xxvi) reductions in costs, or (xxvii) customer
satisfaction. In the event of multiple Goals, Goals will be weighted.
     (k) “Inadequate Performance” means that a Participant has failed to perform
at a satisfactory level in relation to reasonable individual performance
measures established by the Company in advance for the Participant.
     (l) “Maximum” refers to the level of performance on the part of the
Company, relative to any Goal, required for the plan to make a maximum payout,
typically 200% of the targeted payout.
     (m) “Metrics” refers to the numeric values associated with Threshold,
Target, or Maximum levels of Goal performance.
     (n) “Participant” means a select key employee of the Company whom the
Committee approves to receive an Award under this Plan.
     (o) “Performance Period” means the defined period of time over which
Company performance will be measured against the Goals, in order to determine
the settlement value of an Award under the Plan. The actual beginning and end
dates for any Performance Period shall be determined by the Committee. The
Performance Period for an Award may begin prior to the Effective Date for that
Award, but the option price for a stock option or the base price for a stock
appreciation right (“SAR”) may not be determined on the basis of a date prior to
the Effective Date for that stock option or SAR.

2



--------------------------------------------------------------------------------



 



     (p) “Permanent Disability” means that a Participant, after being unable due
to injury or illness to perform substantially all of the duties of his
employment with the Company for a period of at least six (6) months, has been
determined by the Board to be permanently prevented from performing
substantially all of such duties.
     (q) “Target” refers to the level of performance on the part of the Company,
relative to any Goal, required for the Plan to make 100% of the targeted payout.
     (r) “Threshold” means the minimum level of Company performance, relative to
any Goal, that is required for settlement to occur. At the Threshold performance
level the Plan payout will typically be 50% of the targeted payout.
     (s) “Vehicle” refers to how an Award may be settled, which may be in cash,
stock, non-qualified stock options, incentive stock options, restricted shares,
stock units, common shares, phantom stock or SARs. The actual Award settlement
may be in a combination of Vehicles as determined by the Committee at the time
the Award is approved.
     (t) “Vest,” “Vesting” or “Vested” refers to an Award becoming earned, even
if not yet settled, but a Vested Award remains subject to possible forfeiture
under Section 8(c) or Section 10(b), below.
     4. Eligibility.
     (a) The Committee shall select Participants in this Plan from those key
executives, or other select employees, of the Company (or subsidiaries of the
Company) who, in the opinion of the Committee, have the capacity for
contributing in substantial measure to the long-term successful performance of
the Company. The Committee shall have full discretion as to the selection of
employees to participate in this Plan. No particular employee (regardless of
title or position) shall automatically be entitled to participate. Receiving one
or more Awards under this Plan shall not entitle a Participant to receive any
further Award.
     (b) Employees who are hired, rehired or assigned into an eligible position
may be granted Awards for a then current Performance Period or any Performance
Period subsequent to their hiring or assignment.
     5. Awards.
     (a) CEO participation in the Plan is at the discretion of the Compensation
Committee. The CEO shall make recommendations to the Committee for other
employees on Award amounts, Effective Dates, Goals and Metrics, Participants,
Performance Periods, Vesting and Vehicles. The Committee shall review and may
modify and/or approve the CEO’s recommendations. An Award under this Plan shall
be evidenced by a written agreement delivered to the Participant.
     (b) Award levels are subject to review by the Compensation Committee each
year, at the Committee’s sole discretion. As a result of these reviews, Award
levels will be set as determined by the Committee. At the beginning of each
Performance Period, Award levels will be determined and may vary at the will of
the Committee.
     (c) Awards based on non-qualified stock options, incentive stock options,
stock units, phantom stock or SARs shall expire no more than ten (10) years
after the date of grant, except that stock obtained through such Awards may be
retained beyond that time.

3



--------------------------------------------------------------------------------



 



     6. Administration.
     (a) This Plan shall be administered by the Committee, which shall have full
authority to take any and all actions it deems necessary or appropriate to serve
the purposes of this Plan, including but not limited to:

  (i)   Prescribe the form of any and all Vehicles or Goals to be used in
connection with the Plan, which Vehicles or Goals may, at the Committee’s
discretion, be different for each Participant,     (ii)   Adopt, amend and from
time to time rescind such rules and regulations for the administration of the
Plan, and for its own acts and proceedings, as it may deem appropriate,    
(iii)   Make all determinations and decide all other questions and settle all
controversies which may arise in connection with the administration or
interpretation of this Plan, and     (iv)   Impose conditions on any Participant
in connection with receiving or retaining any Award under this Plan, which
conditions may, at the Committee’s discretion, be different for each
Participant.

     (b) Any decisions, determinations, interpretations or other actions of the
Committee under this Plan shall, with the Board’s approval, be binding and
conclusive upon all parties, including the Company and any Participant.
     (c) No member of the Committee or the Board shall be liable for any action
or determination made by him in good faith with respect to this Plan or any
Award hereunder.
     (d) The Committee and Board may take actions to ensure the Plan is in
compliance with limits and requirements under Section 162(m) of the Code, to
ensure the deductibility of Awards earned.
     7. Vesting. Except as otherwise provided, an Award under this Plan shall
Vest upon, and only upon:
     (a) completion of the applicable Performance Period and, if applicable, the
achievement of at least the Threshold level of performance, and the satisfaction
of all other Vesting conditions established by the Committee for the Award,
which may include the Participant meeting minimum individual performance
standards established by the Company, or
     (b) a Change in Control, or,
     (c) the termination of the applicable Participant’s employment with the
Company and all of its subsidiaries because of death, Permanent Disability or
termination by the Company other than for Cause or Inadequate Performance.
However, the Committee shall have discretionary authority to Vest any particular
Award, in whole or in part, if the Committee determines that the circumstances
warrant such action.
     8. Effect of Termination of Employment.
     (a) Except as otherwise approved by the Committee under Section 7, above, a
Participant must be in an active employment status with the Company, or one of
its subsidiary companies, on the date an Award Vests in order to receive
settlement.

4



--------------------------------------------------------------------------------



 



     (b) If a Participant’s employment with the Company and all of its
subsidiaries terminates because of the Participant’s death or Permanent
Disability, or is terminated by the Company other than for Cause or Inadequate
Performance, that Participant’s Awards shall Vest at that time and be valued and
settled in accordance with Section 10(c), below, and the applicable Award
agreements. Any stock options or SARs included in Vested Awards may be exercised
by the Participant within ninety (90) days after the termination of employment.
     (c) If a Participant’s employment with the Company or one of its
subsidiaries is terminated for Cause, all applicable Awards under this Plan,
including any Awards that have Vested but not yet been settled, shall be
forfeited. In addition, the Committee may, in its discretion, require the
Participant to repay to the Company all or any part of any settlement(s)
previously paid or distributed to the Participant under this Plan.
     (d) If a Participant’s employment terminates by resignation or is
terminated by the Company for Inadequate Performance, all of the Participant’s
Awards that have not yet Vested shall be forfeited. However, any Awards that
have Vested but have not yet been settled shall be retained by the Participant
and shall be settled in due course in accordance with the other provisions of
this Plan; and if any stock options or SARs included in Awards are Vested but
not yet exercised, the Participant shall have ninety (90) days after the
termination of employment to exercise such Awards before they are forfeited.
     (e) Awards under this Plan have no value as compensation until such time as
they Vest. Therefore, forfeiture of Awards under this Section 9 shall not be
deemed a loss of earned compensation.
     9. Adjustments for Acquisitions and Other Major Transactions. If the
Company expands its activities by acquiring another ongoing business enterprise,
or participates in any other type of major transaction, or significantly
restructures its assets and/or operations, and if the Committee determines that
resulting changes have materially impacted the ability to achieve the Goals for
any Award, the Committee may adopt such adjustments to the Goals, Metrics, terms
and conditions for Vesting, or other Plan parameters, as deemed appropriate.
     10. Settlement.
     (a) Unless an alternative settlement schedule is provided for under
paragraph (c), below, or Section 11 or Section 14, below, the settlement value
of an Award shall be determined and settled as soon as is practical after
Vesting.
     (b) If a Participant violates in any material respect a confidentiality
agreement or a non-competition agreement referred to in Section 16, below, the
Participant shall forfeit the right to receive any further settlements under
this Plan, and the Company shall be entitled to recover any settlements
previously made to the Participant under this Plan at a time or times when the
Participant had committed or was committing such a violation.
     (c) If a Participant’s employment is terminated by death, Permanent
Disability or termination by the Company other than for Cause or Inadequate
Performance, applicable Awards will be valued and settled on a pro-rated basis
where the numerator is the number of days during the Performance Period that the
employee was in an active employment status with the Company or one of its
subsidiaries, and was a Participant in the Plan, and the denominator is the
total number of days in the Performance Period. Under this circumstance,
applicable Awards will be valued based on the actual level of performance for
the Company during the full Performance Period, unless the Committee, in its
discretion, elects to value and settle one or more of the Awards prior to the
end of the Performance Period by valuing such Award(s) as if the Company had
achieved at the Target level of performance.
     (d) All applicable taxes, withholdings, garnishments, and regulatory
requirements will apply to Award settlements as required by law, standard
payroll practices of the Company, and Internal Revenue Service regulations.

5



--------------------------------------------------------------------------------



 



     (e) Awards from this Plan will be excluded in calculations for retirement
benefit purposes and other benefits calculations, such as paid time off and
disability payments.
     11. Deferrals. The Committee may permit or require a Participant to defer
receipt of the payment of cash or the delivery of shares that would otherwise be
due to the Participant in connection with settling any Award. The Committee
shall establish rules and procedures for any such deferrals, consistent with
applicable requirements of Section 409A of the Code. Notwithstanding any
provision of the Plan to the contrary, in the event that following the Effective
Date the Committee determines that an Award may be subject to Section 409A of
the Code and related Department of Treasury guidance, the Committee may adopt
such amendments to the Plan and the applicable Award agreement or take any other
actions that the Committee determines are necessary or appropriate to:
     (a) exempt the Award from Section 409A of the Code and/or preserve the
intended tax treatment of the benefits with respect to the Award, or,
     (b) comply with the requirements of Section 409A of the Code and the
applicable guidance.
     12. Shares Authorized Under the Plan.
     (a) The total aggregate number of shares of Company stock that may be
issued under the Plan is two hundred thousand (200,000) shares, subject to
adjustment as described in subsection (d), below.
     (b) Within the aggregate limit described in subsection (a), the maximum
number of shares of Company stock that may be issued under the Plan to any
single individual pursuant to Awards during the term of the Plan is fifty
percent (50%) of the maximum number of shares that may be issued under the Plan,
subject to adjustment as described in subsection (d), below.
     (c) Shares issued under the Plan may be authorized but un-issued shares of
Company stock or reacquired shares of Company stock, including shares purchased
by the Company on the open market. If and to the extent options or SARs awarded
under the Plan terminate, expire, or are canceled, forfeited, exchanged or
surrendered without having been exercised, and if and to the extent that any
stock-based Awards are forfeited or terminated prior to Vesting, or otherwise
are not settled, the shares reserved for such Awards shall again be available
for purposes of the Plan. Shares of Company stock withheld for payment of
applicable tax withholding obligations with respect to the exercise or other
taxation of an Award shall again be available for purposes of the Plan. If SARs
are exercised, or settled in shares, only the net number of shares actually
issued upon exercise of the SARs shall be considered issued under the Plan for
purposes of this paragraph (c). Any other provision of this paragraph
(c) notwithstanding, no shares shall be considered available for new Awards
under the Plan if such availability would adversely affect the qualification
under Section 422 of the Code of incentive stock options issued under the Plan.
     (d) If there is any change in the number or kind of shares of Company stock
outstanding (i) by reason of a stock dividend, spinoff, recapitalization, stock
split, or combination or exchange of shares, (ii) by reason of a merger,
reorganization or consolidation, (iii) by reason of a reclassification or change
in par value, or (iv) by reason of any other extraordinary or unusual event
affecting the outstanding Company stock without the Company’s receipt of
consideration, or if the value of outstanding shares of Company stock is
substantially reduced as a result of a spinoff or the Company’s payment of an
extraordinary dividend or distribution, then the maximum number of shares of
Company stock available for issuance under the Plan, the maximum number of
shares of Company stock for which any individual may receive Awards, the number
of shares covered by outstanding Awards, the kind of shares issued and to be
issued under the Plan, and the price per share or other features of such Awards
may be appropriately adjusted by the Committee, as it may deem reasonably
necessary, to reflect any increase or decrease in the number of, or change in
the kind or value of, issued shares of Company stock to prevent, to the extent
practicable, the enlargement or dilution of rights and benefits under such
Awards; provided, however, that any fractional shares resulting from such
adjustment shall be eliminated. Any

6



--------------------------------------------------------------------------------



 



adjustments determined by the Committee shall be final, binding and conclusive.
Any adjustment affecting an Award made pursuant to this Section 12 shall be made
consistent with the requirements of Section 162(m) of the Code. Any other
provision of this paragraph (d) notwithstanding, no adjustment shall be made
under this paragraph (d) if such adjustment would adversely affect the
qualification under Section 422 of the Code of incentive stock options issued
under the Plan.
     13. Dividend Equivalents.
     (a) When the Committee makes a stock-based Award under the Plan, the
Committee may award Dividend Equivalents in connection with the Award, under
such terms and conditions as the Committee deems appropriate. Dividend
Equivalents may be paid to Participants currently or may be deferred, as
determined by the Committee. All Dividend Equivalents that are awarded but not
paid currently shall be credited to bookkeeping accounts on the Company’s
records for purposes of the Plan. Dividend Equivalents may be accrued as a cash
obligation or may be converted to stock units for the Participant, and deferred
Dividend Equivalents may accrue interest, all as determined by the Committee.
The Committee may provide that Dividend Equivalents shall be payable based on
the achievement of specific performance Goals.
     (b) Dividend Equivalents may be payable in cash or shares of Company stock
or in a combination of the two, as determined by the Committee.
     14. Change in Control.
     (a) Any other provision of this Plan to the contrary notwithstanding, in
the event of a Change in Control (as defined in paragraph (b), below), the
Vesting, valuation and settlement of all Awards then outstanding under this Plan
shall be governed by the provisions of this Section 14 rather than by the
provisions of Sections 7 through 10 of this Plan.
     (b) For purposes of this Agreement, a “Change in Control” shall be deemed
to have occurred if:

  (i)   any “person” or “group” of “persons” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended, and the
rules promulgated thereunder), other than Ronald B. Port and Roberta Washlow, or
any of them and/or their respective spouses, children, heirs, assignees or
affiliates (the “Port Group”), is or becomes the beneficial owner, directly or
indirectly, of securities of the Company representing voting power of the then
outstanding voting securities of the Company greater than the voting power of
the Port Group; or,     (ii)   there is a merger, consolidation or
reorganization involving the Company, unless:

  (A)   the stockholders of the Company immediately before such merger,
consolidation or reorganization own, directly or indirectly, immediately
following such merger, consolidation or reorganization, at least fifty percent
(50%) of the combined voting power of the outstanding voting securities of the
corporation resulting from such merger, consolidation or reorganization (the
“Surviving Corporation”) or any parent thereof, in substantially the same
proportion as their ownership of the voting securities of the Company
immediately before such merger, consolidation or reorganization; and,     (B)  
the individuals who were members of the Board immediately prior to the execution
of the agreement providing for such merger, consolidation or reorganization
constitute a majority of the members of the board of directors of the Surviving
Corporation (or parent thereof); and,     (C)   no “person” or “group” of
“persons” as defined above, other than the Port Group, is

7



--------------------------------------------------------------------------------



 



      the beneficial owner of twenty percent (20%) or more of the combined
voting power of the then outstanding voting securities of the Surviving
Corporation (or parent thereof); or,

  (iii)   there is a sale or other disposition of all or substantially all of
the assets of the Company to an entity other than an entity:

  (A)   of which at least fifty percent (50%) of the combined voting power of
the outstanding voting securities are owned, directly or indirectly, by
stockholders of the Company in substantially the same proportion as their then
current ownership of the voting securities of the Company; and,     (B)   of
which a majority of the board of directors is comprised of individuals who were
members of the Board of the Company immediately prior to the execution of the
agreement providing for such sale or disposition; and,

  (C)   of which no “person” or “group” of “persons” as defined above, other
than the Port Group, is the beneficial owner of twenty percent (20%) or more of
the combined voting power of the then outstanding voting securities of the
Surviving Corporation (or parent thereof); or,

  (iv)   Individuals who, as of the effective date of this Plan, constitute the
Board (the “Incumbent Board”), cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the effective date hereof whose election, or nomination
for election by Company stockholders, was approved by a vote of at least
four-fifths (4/5) of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board,
unless any such individual’s initial assumption of office occurs as a result of
either an actual or threatened election contest (including, but not limited to,
a consent solicitation) arising in connection with an effort to bring about one
or more transactions that would constitute a Change in Control under
subparagraphs (i), (ii) or (iii), above.

     (c) Upon the occurrence of a Change in Control, all Awards outstanding
under the Plan shall immediately Vest and shall be valued as if the Company had
achieved the Target level of performance, except that, in the case of an Award
granted more than thirty (30) days after the beginning of the applicable
Performance Period, the Committee may, in its discretion, value and settle all
or any part of such an Award on a pro-rated basis where the numerator is the
number of days during the applicable Performance Period that, at the time of the
Change in Control, have elapsed since the Award was granted, and the denominator
is the total number of days from the beginning of the Performance Period through
the date of the Change in Control.
     (d) Upon the occurrence of a Change in Control, all applicable Awards under
this Plan shall, to the extent feasible, be settled within thirty (30) days
after such occurrence, without regard to any settlement schedule described in
other sections of this Plan, unless otherwise determined by the Committee;
provided, however, that if any portion of the Change in Control consideration
which is payable to the shareholders of the Company is not paid to the
shareholders at the time of the Change in Control in cash, readily marketable
securities, negotiable promissory notes, or some other form of readily
marketable property, then a corresponding pro rata portion of the amounts
payable to Participants with respect to Awards under the Plan shall not be
settled with the Participants in connection with the occurrence of the Change in
Control but shall be settled with the Participants at the same time or times,
and in the same proportion or proportions, and on the same terms and conditions
(including without limitation any applicable interest on deferred amounts, any
appreciation adjustment, and/or any adjustment for dividends or other
distributions with respect to shares) as the balance of the Change in Control
consideration is paid to the shareholders of the Company or becomes readily
marketable, as the case

8



--------------------------------------------------------------------------------



 



may be; and if the shareholders receive the benefit of any guarantee or security
arrangements with respect to any deferred payments, then the Participants shall
receive the benefit of the same (if available) or equivalent arrangements. In
determining whether property received by the shareholders is readily marketable,
any applicable restrictions on transfer (including without limitation
restrictions arising under federal or state securities laws or otherwise imposed
by the terms and conditions of the contract governing the Change in Control
transaction) shall be fully taken into account.
     15. Adjustments to Avoid Excise Tax.
     (a) Anything in this Plan to the contrary notwithstanding, in the event it
shall be determined that any payment or distribution by the Company to or for
the benefit of a Participant (whether paid or payable or distributed or
distributable pursuant to the terms of this Plan or otherwise) would be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
the amounts payable to the Participant under this Plan shall be reduced to the
extent necessary so that no portion of the amounts payable under this Plan shall
be subject to such Excise Tax, but only if the net amount of such payments, as
so reduced (and after imposition of the total amount of federal, state and local
income tax on such payments) is greater than the excess of (A) the net amount of
such payments, without reduction (but after imposition of the total amount of
federal, state and local income tax on such payments) over (B) the amount of
Excise Tax to which the Participant would be subject in respect of such
unreduced payments. If it is determined that Excise Tax will or might be imposed
on a Participant in the absence of such reduction, the Company and the
Participant shall make good faith efforts to seek to identify and pursue
reasonable action to avoid the need for such reduction or, if such reduction is
not applicable, to reduce the amount of Excise Tax imposed on the Participant;
provided, however, that this sentence shall not be construed to require the
Participant to accept any further reduction in the amount that would be payable
to him in the absence of this sentence. The provisions of this Section 15 shall
override and control any inconsistent provision in any other agreement with, or
compensation award to, any Participant.
     (b) All determinations required to be made under this Section 15, including
whether reduction is required under paragraph (a), above, and the amount of such
reduction and the assumptions to be utilized in arriving at such determination,
shall be made in good faith by an independent accounting firm selected by the
Company in accordance with applicable law (the “Accounting Firm”), in
consultation with tax counsel reasonably acceptable to the Participant. In the
event that such Accounting Firm is serving as accountant or auditor for the
individual, entity or group acting as the acquirer of the Company in a Change in
Control, the Company shall appoint another nationally recognized accounting firm
to make the determinations required hereunder (which accounting firm shall then
be referred to herein as “the Accounting Firm”). All fees and expenses of the
Accounting Firm shall be borne solely by the Company. If the Accounting Firm
determines that no excise tax under Section 4999 of the Code is payable by any
particular Participant, the Company shall request that the Accounting Firm
furnish the Participant with written guidance that failure to report such excise
tax on the Participant’s applicable federal income tax return would not result
in the imposition of a negligence or similar penalty.
     16. Confidentiality and Non-Competition.
     (a) If a Participant is not already a party to a confidentiality agreement
with the Company, the Participant shall, whenever requested by the Company,
enter into such an agreement as a condition to participation under this Plan.
     (b) As a condition to retaining Awards under this Plan, each Participant
shall, whenever requested by the Company, enter into a restrictive agreement
under the terms of which, during the term of the Participant’s employment with
the Company and for a period of two (2) years thereafter, the Participant shall
not, directly or indirectly, engage in, be employed by, act as a consultant to,
be a director, officer, owner or partner of, or acquire any other significant
interest in, any business activity or entity which competes directly or
indirectly with the Company or any subsidiary of the Company. The form and the
specific terms of such a restrictive agreement shall be as prescribed by the
Company.

9



--------------------------------------------------------------------------------



 



     17. Designation of Beneficiary. Each Participant may designate a
beneficiary or beneficiaries to receive any remaining amounts due him under this
Plan in the event of his death, and may change such designation from time to
time by filing a written designation of beneficiaries with the Company, provided
that no such designation shall be effective unless so filed prior to the death
of such Participant. If there is no such designation in effect at the time of a
Participant’s death, any such remaining amounts shall be settled with the
Participant’s estate.
     18. No Right of Continued Employment. Participation in the Plan or the
receipt of an Award hereunder shall not give any Participant any right to
continued employment by the Company, and the right to dismiss any Participant is
expressly reserved by the Company, despite the possible adverse effect hereunder
on any such Participant. Because the Plan is a contractual arrangement
contingent on future events, neither the Award nor a payment hereunder shall be
considered compensation for purposes of any profit-sharing, stock purchase,
pension or other similar plan of the Company.
     19. No Segregation of Cash or Property. The Company shall not be required
to segregate any cash or any other property in connection with any Awards under
this Plan. No interest shall be payable at any time with respect to any Awards
except as expressly provided herein.
     20. No Rights as a Shareholder. No Award under this Plan shall confer on
any Participant any voting or other rights or privileges of a shareholder of the
Company. The right of any Participant to receive any distribution or payment
under this Plan shall be that of an unsecured general creditor of the Company.
     21. Assignments, Etc. This Plan shall be binding upon and to the benefit of
each Participant, his heirs, executors and administrators and the Company, its
successors and assignees. The rights, interests and benefits of any Participant
or any person or persons claiming benefits under such Participant by reason of
the Plan shall not be sold, transferred, alienated, assigned, pledged,
hypothecated or encumbered or otherwise disposed of except by will, testamentary
trust, or by the laws of descent and distribution and shall not be subject to
execution, attachment, transfer by operation of law or any other legal process.
Any attempted sale, transfer, alienation, assignment, pledge, hypothecation or
encumbrance, or other disposition of any rights, interests, and benefits under
this Plan contrary to the foregoing provisions, or the levy of any attachment or
similar process thereupon, shall be null and void and without effect.
     22. Illinois Law to Govern. All questions pertaining to the construction,
validity and effect of the provisions and administration of this Plan shall be
determined in accordance with the laws of the State of Illinois.
     23. Gender. Wherever from the context of this Plan it appears appropriate,
each term stated in either the singular or plural shall include the singular and
the plural, and pronouns stated in any one of the masculine, feminine or neuter
genders shall include the masculine, feminine and neuter.
     24. Amendment or Termination of Plan.
     (a) The Board may amend or terminate the Plan at any time; provided,
however, that the Board shall not amend the Plan without approval of the
shareholders of the Company if such approval is required in order to comply with
the Code or other applicable laws, or to comply with applicable stock exchange
requirements. No amendment or termination of this Plan shall, without the
consent of the Participant, materially impair any rights of the Participant
regarding any Award previously made to the Participant under the Plan, unless
the power to make such a unilateral change has been reserved for the Company in
the Plan or the Award agreement. Notwithstanding anything in the Plan to the
contrary, the Board may amend the Plan in such manner as it deems appropriate in
the event of a change in applicable law or regulations. In addition, the Board
may in any event amend or terminate any provision of this Plan and/or any
previous Awards to the extent such amendment or termination is necessary to
satisfy the requirements of Section 162(m) of the Code or any successor to that
Section 162(m), so that all

10



--------------------------------------------------------------------------------



 



payments under this Plan to any Participant who is a “covered employee” of the
Company (as defined in Section 162(m)(3) of the Code) will qualify as deductible
performance-based compensation.
     (b) Notwithstanding anything in the Plan to the contrary, the Committee may
not reprice any stock options or SARs, nor may the Board amend the Plan to
permit repricing of options or SARs, unless the shareholders of the Company
provide prior approval for such repricing. The term “repricing” shall have the
meaning given that term in the NASDAQ rules and regulations, as in effect from
time to time.
     25. Effective Date of Plan. This Plan shall take effect upon adoption by
the Board, but until the material terms of the compensation opportunity under
this Plan have been approved by a majority vote of the shareholders of the
Company, no payment shall be made under this Plan that would be a non-deductible
payment because of Section 162(m) of the Code or any successor to that
Section 162(m).

11